DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Notice of Allowance in response to the Applicant’s response filed 27 September 2021.
Claims 1-4, 7-12, 15-17, 19, and 20 have been amended.
The 101 rejections for claims has been overcome by amendments.
Claims 5, 6, 13, 14, and 18 have been cancelled.
Claims 1-4, 7-12, 15-17, 19, and 20 are currently pending and have been examined.

Reasons for Allowance
Claims 1-4, 7-12, 15-17, 19, and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Zeifman (US 2015/0081384 A1) (hereinafter Zeifman), Flora et al. (US 2015/0161233 A1) (hereinafter Flora), Hirata et al. (US 2017/0308973 A1) (hereinafter Hirata), Borgeson, S. D. (2013). Targeted efficiency: Using customer meter data to improve efficiency program outcomes (3686197). Available from ProQuest Dissertations and Theses Professional. (1667442823). Retrieved from https://dialog.proquest.com/professional/docview/1667442823?accountid=131444 (hereinafter Borgeson).  
The closest prior art teaches:
Zeifman discloses obtaining load data for energy consumers, generating load data sets that represent the power consumed over a period of time, wherein the load data sets are used to generate data structure that comprises the demographic information, energy consumption and an indicator if the customer is a member of an energy efficiency program, determining if customers are likely to participate in an energy efficiency program using a training predictive model based on the load data sets for the customers, and transmitting campaign information to users determined likely to participate in an energy efficiency program over others deemed unlikely to participate.  
Flora discloses gathering energy consumption information for users, generating load shapes for the users’ consumption based on the dataset, using a dictionary to select a closely matched shape, and generating a data structure that comprises a load shape and user lifestyle segments.
Hirata discloses generating a data structure for energy customers, wherein the data structure includes energy consumption information, dweller attributes, and marketing information, and wherein the dweller attributes include house size, age of residents, and the electricity contract plan.
Borgeson discloses analyzing electricity and natural gas smart meter readings to identify unobserved characteristics of the households.  In addition, Borgeson continues to identify energy efficiency and demand response programs that would be targeted to the demographics in order to reduce consumption.  
With respect to claims 1, 8, and 16, the closest prior art taken individually and in combination, does not explicitly teach or imply, the combination of elements of the newly amended claims.  In addition, with respect to 35 USC 101, the particular claimed elements of training a predictive model to classify customers using the particular data structures, and then applying the predictive model in a particular manner to target customers to determine a predictive result, is identified as applying or using the abstract idea in a meaningful way beyond generally linking the abstract idea to a particular technological environment, and thus, the claims are integrated into a practical application.  The dependent claims 2-4, 7, 9-12, 15, 17, 19, and 20 depend upon claims 1, 8, and 16, and therefore are found allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Patent Examiner
23 November 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628